Title: To George Washington from Captain Richard Dodge, 25 August 1775
From: Dodge, Richard
To: Washington, George



Chelsea [Mass.] August the 25 1775

I would in form your Exelencey that thare is one man from Boston that Runaway and has now Bisne to git a Liven and would Enter, with me in to the Servis and one that was Presed on Bord the Ship Glasco that is of the Sam mind if your Exelencey will give Leave, thay have Now gounes.
I would in form your Exelencey that I maid in Quirey Respecting the Vissels you Wrote a Bout and the Sentres Say thay that thay all Came to a Anker at Nantasket Ro[a]d Excepte one. I am your Exelencies most Humble Servnt

Richd Dodge Capt.

